



Exhibit 10.38
LINCOLN ELECTRIC HOLDINGS, INC.
2015 EQUITY AND INCENTIVE COMPENSATION PLAN
Stock Option Agreement
WHEREAS, Lincoln Electric Holdings, Inc. maintains the Company’s 2015 Equity and
Incentive Compensation Plan, as may be amended from time to time (the “Plan”),
pursuant to which the Company may grant Option Rights to officers and certain
key employees of the Company and its Subsidiaries (as defined in the Plan);
WHEREAS, the Optionee, whose name is set forth on the “Dashboard” tab on the
Morgan Stanley StockPlan Connect portal, a secure third-party vendor website
used by the Company (to be referred to herein as the “Grant Summary”), is an
employee of the Company or one of its Subsidiaries; and
WHEREAS, the Optionee was granted an Option Right under the Plan by the
Compensation and Executive Development Committee (the “Committee”) of the Board
of Directors (the “Board”) of the Company on the Date of Grant in 2020 as set
forth on the Grant Summary (the “Date of Grant”), and the Evidence of Award in
the form hereof (the “Agreement”) has been authorized by a resolution of the
Committee duly adopted on such date.
NOW, THEREFORE, pursuant to the Plan and subject to the terms and conditions
thereof and the terms and conditions hereinafter set forth, the Company hereby
confirms to the Optionee the grant of an Option Right (“Option”) to purchase the
number of Common Shares of the Company set forth on the Grant Summary, at the
exercise price per Common Share set forth on the Grant Summary, which exercise
price is the closing price of a Common Share as reported on the NASDAQ Global
Market on the Date of Grant (the “Option Price”).
1.
Definitions. Unless otherwise defined in this Agreement (including on Exhibit A
hereto), terms used in this Agreement with initial capital letters will have the
meanings assigned to them in the Plan. Certain terms used herein with initial
capital letters will have the meaning set forth on Exhibit A hereto.

2.
Grant of Option. The Company has granted to the Optionee the Option, which
represents the right of the Optionee to purchase the number of Common Shares set
forth on the Grant Summary at the Option Price set forth on the Grant Summary.
The Option shall become exercisable in accordance with Section 4, Section 5, or
Section 6 hereof.

3.
Form of Option. The Option evidenced by this Agreement is intended to be a
nonqualified stock option and shall not be treated as an “incentive stock
option” within the meaning of that term under Section 422 of the Code.

4.
Vesting of Option. Subject to the terms and conditions of Sections 5, 6 and 8
hereof, the Option shall become exercisable as follows:

(a)
the Option shall become exercisable with respect to one-third (1/3) of the
Common Shares underlying the Option on the first anniversary of the Date of
Grant, if the Optionee shall have remained in the continuous employ of the
Company or a Subsidiary until such anniversary; and

(b)
the Option shall become exercisable with respect to an additional one-third
(1/3) of the Common Shares underlying the Option on the second and third
anniversaries of the Date of Grant, if the Optionee shall have remained in the
continuous employ of the Company or a Subsidiary on each such anniversary; and

(c)
In calculating one-thirds, the total shall be rounded down to the nearest whole
Common Share on each of the first two anniversaries of the Date of Grant, and
the remaining Common Share(s) shall be included with those Common Shares for
which the Option is exercisable on the third anniversary of the Date of Grant.

5.
Effect of Change in Control. In the event a Change in Control occurs prior to
the third anniversary of the Date of Grant, any portion of the Option that is
not exercisable at the time of the Change in Control shall become exercisable to
the extent provided in this Section 5.

(a)
If (i) a Replacement Award is not provided to the Optionee in connection with
the Change in Control to replace, adjust or continue the Option (the “Replaced
Award”) and (ii) the Optionee remains in the continuous employ of the Company or
a Subsidiary throughout the period beginning on the Date of Grant and ending on
the date of the Change in Control, the Option covered by this Agreement will
become exercisable in full immediately prior to the Change in Control (to the
extent not already exercisable). If a Replacement Award is provided, references
to the Option in this Agreement shall be deemed to refer to the Replacement
Award after the Change in Control.

(b)
If a Replacement Award is provided to the Optionee to replace, adjust or
continue the Replaced Award, and if, upon or after receiving the Replacement
Award and within a period of two years after the Change in Control,






--------------------------------------------------------------------------------





the Optionee experiences a termination of employment with the Company or a
Subsidiary of the Company by reason of the Optionee terminating employment for
Good Reason or the Company terminating Optionee’s employment other than for
Cause, the Replacement Award shall become exercisable in full upon such
termination (to the extent not already exercisable).
6.
Effects of Death, Disability or Retirement.

(a)
The entire Option subject to this Agreement shall become immediately exercisable
in full (to the extent not already exercisable) (i) upon the death of the
Optionee while in the employment of the Company or any Subsidiary, or (ii) if
the Optionee’s employment with the Company or any Subsidiary should terminate as
a result of the Optionee becoming Disabled.

(b)
If the Optionee terminates employment with the Company or any Subsidiary after
the Optionee attains age 60 and completes five years of continuous employment
(“Retirement”) and the Option is not then fully exercisable, only a pro rata
portion of the one-third installment of the Option subject to this Agreement
scheduled to become exercisable on the next anniversary of the Date of Grant
pursuant to Section 4 hereof (the “Applicable Installment”) shall become
exercisable upon such Retirement. Such pro rata portion shall be determined by
multiplying the number of Common Shares covered by the Applicable Installment by
a fraction, the numerator of which is the number of days from the previous
anniversary of the Date of Grant, or if no previous anniversary of the Date of
Grant has occurred, the Date of Grant, through the date of Retirement, and the
denominator of which is 365 (rounded down to the nearest whole Common Share).
Any then-remaining portion of the Option that is not exercisable following the
application of the preceding sentence will be forfeited upon such Retirement.

7.
Exercise of Option.

(a)
To the extent that the Option shall have become exercisable in accordance with
the terms of this Agreement, it may be exercised in whole or in part from time
to time thereafter as described in this Agreement and will be settled in Common
Shares.

(b)
To exercise an Option, the Optionee shall give notice (in a manner prescribed by
the Company), specifying the number of Common Shares as to which the Option is
to be exercised and the date of exercise, and shall provide payment of the
Option Price and any applicable taxes, along with any other documentation that
may be required by the Company.

(c)
The Option Price shall be payable upon exercise:

(i)
by certified or bank check or other cash equivalent acceptable to the Company;

(ii)
by transfer to the Company of nonforfeitable, unrestricted Common Shares of the
Company that have been owned by the Optionee for at least six (6) months prior
to the date of exercise;

(iii)
pursuant to a net exercise arrangement as described in the Plan; or

(iv)
by any combination of these methods.



Nonforfeitable, unrestricted Common Shares that are transferred by the Optionee
or Common Shares that are withheld in payment of all or any part of the Option
Price shall be valued on the basis of their Market Value per Share on the date
of exercise.
8.
Termination of Option. The Option shall terminate on the earliest of the
following dates as provided below:

(a)
automatically and without further notice three (3) months after the date upon
which the Optionee ceases to be an employee of the Company or a Subsidiary,
unless (i) the cessation of employment is a result of the death or Retirement of
the Optionee, (ii) the Optionee is Disabled, (iii) the cessation of employment
occurs as described in Section 5(b) of this Agreement, or (iv) the cessation of
employment occurs in a manner described in Section 8(d) or the last paragraph of
this Section 8 below;

(b)
automatically and without further notice three (3) years after the date of the
death of the Optionee or the date that the Optionee became Disabled, in each
case while an employee of the Company or a Subsidiary, or ten (10) years after
the Date of Grant in the case of Retirement of the Optionee;

(c)
automatically and without further notice one (1) year after death of the
Optionee, if the Optionee dies after the termination of employment with the
Company or a Subsidiary and prior to the termination of the Option;

(d)
automatically and without further notice upon the termination of the Optionee’s
employment for Cause; or

(e)
automatically and without further notice ten years after the Date of Grant.

Notwithstanding anything in this Agreement to the contrary, unless otherwise
determined by the Company, if the Optionee, either during employment by the
Company or a Subsidiary or within six (6) months after termination of such
employment, (i) shall become an employee of a competitor of the Company or a
Subsidiary or (ii) shall engage in any other conduct that is competitive with
the Company or a Subsidiary, in each case as reasonably determined by the
Company (“Competition”), then the Option shall terminate automatically and
without further notice at the time of such Company determination. In addition,
if the Company shall so determine, the Optionee shall, promptly upon notice of
such determination, (x) return to the Company, in exchange for payment by the
Company of the Option Price paid therefor, all the Common Shares that the
Optionee has not disposed of that were purchased pursuant to this Agreement
within a period of one (1) year prior to the date of the commencement of such
Competition, and (y) with respect to any Common Shares so purchased that the
Optionee has disposed of, pay to the Company in cash the difference





--------------------------------------------------------------------------------





between (i) the Option Price and (ii) the Market Value per Share of the Common
Shares on the date of exercise, in each case as reasonably determined by the
Company. To the extent that such amounts are not promptly paid to the Company,
the Company may set off the amounts so payable to it against any amounts (other
than amounts of non-qualified deferred compensation as so defined under Section
409A of the Code) that may be owing from time to time by the Company or a
Subsidiary to the Optionee, whether as wages or vacation pay or in the form of
any other benefit or for any other reason.
9.
Compliance with Law. Notwithstanding any other provision of this Agreement, the
Option shall not be exercisable if the exercise thereof or the issuance of
Common Shares pursuant thereto would result in a violation of any law. The
Company will make reasonable efforts to comply with all applicable federal and
state securities laws.

10.
Transferability and Exercisability. Subject to Section 15 of the Plan, the
Option, including any interest therein, shall not be transferable by the
Optionee except by will or the laws of descent and distribution, and the Option
shall be exercisable during the lifetime of the Optionee only by him or her or,
in the event of his or her legal incapacity to do so, by his or her guardian or
legal representative acting on behalf of the Optionee in a fiduciary capacity
under state law and court supervision.

11.
Withholding Taxes. No later than the date as of which an amount first becomes
includible in the gross income of the Optionee for applicable income and
employment tax and other required withholding purposes with respect to the
Option evidenced by this Agreement, the Optionee shall pay to the Company, or
make arrangements satisfactory to the Committee regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The Optionee agrees that any required
minimum withholding obligations shall be settled by the withholding of a number
of Common Shares required to be delivered to the Optionee upon exercise of the
Option with a value equal to the amount of such required minimum withholding.
The obligations of the Company under this Agreement shall be conditional on such
payment or arrangements.

12.
No Right to Employment. This Option award is a voluntary, discretionary bonus
being made on a one-time basis and it does not constitute a commitment to make
any future awards. This Option award and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. The Plan and this
Agreement will not confer upon the Optionee any right with respect to the
continuance of employment or other service with the Company or any Subsidiary
and will not interfere in any way with any right that the Company or any
Subsidiary would otherwise have to terminate any employment or other service of
the Optionee at any time. For purposes of this Agreement, the continuous
employment of the Optionee with the Company or a Subsidiary shall not be deemed
interrupted, and the Optionee shall not be deemed to have ceased to be an
employee of the Company or any Subsidiary, by reason of (A) the transfer of his
or her employment among the Company and its Subsidiaries or (B) an approved
leave of absence.

13.
Relation to the Other Benefits. Any economic or other benefit to the Optionee
under this Agreement or the Plan will not be taken into account in determining
any benefits to which the Optionee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and will not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

14.
Agreement Subject to Plan. The Option evidenced by this Agreement and all of the
terms and conditions hereof are subject to all of the terms and conditions of
the Plan. In the event of any inconsistency between this Agreement and the Plan,
the terms of the Plan will govern.

15.
Data Privacy.

(a)
The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Optionee’s personal data as
described in this document by and among, as applicable, the Optionee’s employer
(the “Employer”), and the Company and its Subsidiaries for the exclusive purpose
of implementing, administering and managing the Optionee’s participation in the
Plan.

(b)
The Optionee understands that the Company, its Subsidiaries and the Employer
hold certain personal information about the Optionee, including, but not limited
to, name, home address and telephone number, date of birth, social security or
insurance number or other identification number, salary, nationality, job title,
any Common Shares or directorships held in the Company, details of all Options
or any other entitlement to Common Shares awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Optionee’s favor for the
purpose of implementing, managing and administering the Plan (“Data”).

(c)
The Optionee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Optionee’s country or elsewhere (in
particular the United States), including outside the European Economic Area (if
applicable), and that the recipient country (e.g., the United States) may have
different data privacy laws and protections than the Optionee’s country. The
Optionee understands that the Optionee may request a list with the names and
addresses of any potential recipients of the Data by contacting the local human
resources representative. The Optionee authorizes the Company, Morgan Stanley
Smith Barney, LLC and any other possible recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing,






--------------------------------------------------------------------------------





administering and managing the Optionee’s participation in the Plan, including
any requisite transfer of such Data, as may be required to a broker or other
third party with whom the Optionee may elect to deposit any Common Shares
acquired under the Plan. The Optionee understands that Data will be held only as
long as is necessary to implement, administer and manage participation in the
Plan. The Optionee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of the Data,
require any necessary amendments to the Data or refuse or withdraw the consents
herein, in any case without cost, by contacting the local human resources
representative in writing. The Optionee understands that refusing or withdrawing
consent may affect the Optionee’s ability to participate in the Plan. For more
information on the consequences of refusing to consent or withdrawing consent,
the Optionee understands that he or she may contact his or her local human
resources representative.
16.
Amendments. Any amendment to the Plan will be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that subject to Section 11 of the Plan, no such amendment will
adversely affect the rights of the Optionee with respect to the Option without
the Optionee’s consent.

17.
Severability. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.

18.
Governing Law/Venue. This Agreement is made under, and will be construed in
accordance with, the internal substantive laws of the State of Ohio. All legal
actions or proceedings relating to this Agreement shall be brought exclusively
in the U.S. District Court for the Northern District of Ohio, Eastern Division
or the Cuyahoga County Court of Common Pleas, located in Cuyahoga County, Ohio.

19.
Restrictive Covenant Agreement. The grant of the Option under this Agreement is
contingent upon the Optionee having executed the most recent version of the
Company’s Proprietary Information, Inventions and Restrictive Covenant Agreement
and having returned it to the Company.

20.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Option and Optionee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
Optionee’s consent to participate in the Plan by electronic means. Optionee
hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

21.
Appendix. Notwithstanding any provisions in this Agreement, the grant of Option
is also subject to the special terms and conditions set forth in Appendix A to
this Agreement for Optionee’s country. Moreover, if Optionee relocates to one of
the countries included in Appendix A, the special terms and conditions for such
country will apply to Optionee, to the extent the Company determines that the
application of such terms and conditions are necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. Appendix A
constitutes part of this Agreement.

The Optionee hereby acknowledges receipt of this Agreement and accepts the right
to receive the Options evidenced hereby subject to the terms and conditions of
the Plan and the terms and conditions herein above set forth and represents that
he or she understands the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed this Agreement.
THIS AGREEMENT is executed by the Company on the Date of Grant.
 
LINCOLN ELECTRIC HOLDINGS, INC.
 
 
 
Christopher L. Mapes
Chairman, President and Chief Executive Officer

EXHIBIT A
For purposes of this Agreement, the following terms shall have the following
meanings:
1.
“Cause”: For an Optionee who is a party to a severance agreement with the
Company providing benefits in connection with a Change in Control (a “Severance
Agreement”), a termination for “Cause” (or similar term) shall have the meaning
set forth in such agreement. For all other Optionees, a termination for “Cause”
shall mean that, prior to termination of employment, the Optionee shall have:






--------------------------------------------------------------------------------





(a)
committed a criminal violation involving fraud, embezzlement or theft in
connection with the Optionee’s duties or in the course of the Optionee’s
employment with the Company or any Subsidiary;

(b)
committed an intentional violation of the Lincoln Electric Code of Corporate
Conduct and Ethics, or any successor document, in effect at the relevant time;

(c)
committed intentional wrongful damage to property of the Company or any
Subsidiary;

(d)
committed intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary; or

(e)
committed intentional wrongful engagement in any of the activities set forth in
any confidentiality, non-competition or non-solicitation arrangement with the
Company to which the Optionee is a party;

and, in each case, any such act shall have been demonstrably and materially
harmful (including financially or reputationally harmful) to the Company. For
purposes of this Agreement, no act or failure to act on the part of the Optionee
will be deemed “intentional” if it was due primarily to an error in judgment or
negligence, but will be deemed “intentional” only if done or omitted to be done
by the Optionee not in good faith and without reasonable belief that the
Optionee’s action or omission was in the best interest of the Company.
2.
“Disabled” means that the Optionee is disabled within the meaning of, and begins
actually to receive disability benefits pursuant to, the long-term disability
plan in effect for, or applicable to, the Optionee at the relevant time. In the
event that the Company does not maintain a long-term disability plan at any
relevant time, the Committee shall determine, in its sole discretion, that an
Optionee is “Disabled” if the Optionee meets one of the following requirements:
(i) the Optionee is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, (ii) the Optionee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under the Company’s accident and health or long-term disability
plan or any similar plan maintained by a third party, but excluding governmental
plans, or (iii) the Social Security Administration determines the Optionee to be
totally disabled.

3.
“Good Reason”: For an Optionee who is a party to a Severance Agreement, a
termination “for Good Reason” (or similar term) shall have the meaning set forth
in such agreement. For all other Optionees, “for Good Reason” shall mean the
Optionee’s termination of employment with the Company as a result of the initial
occurrence, without the Optionee’s consent, of one or more of the following
events:

(f)
A material diminution in the Optionee’s base compensation;

(g)
A material diminution in the Optionee’s authority, duties, or responsibilities;

(h)
A material reduction in the Optionee’s opportunity regarding annual bonus,
incentive or other payment of compensation, in addition to base compensation,
made or to be made in regard to services rendered in any year or other period
pursuant to any bonus, incentive, profit-sharing, performance, discretionary pay
or similar agreement, policy, plan, program or arrangement (whether or not
funded) of the Company;

(i)
A material change in the geographic location at which the Optionee must perform
the services, which adds fifty (50) miles or more to the Optionee’s one-way
daily commute; and

(j)
Any other action or inaction that constitutes a material breach by the Company
of the Optionee’s employment agreement, if any, under which the Optionee
provides services, or Optionee’s Severance Agreement, if any.

Notwithstanding the foregoing, a termination of employment by the Optionee for
one of the reasons set forth in clauses (a) through (e) above will not
constitute “Good Reason” unless the Optionee provides, within 90 days of the
initial occurrence of such condition or conditions, written notice to the
Optionee’s employer of the existence of such condition or conditions and the
Optionee’s employer has not remedied such condition or conditions within 30 days
of the receipt of such notice.
4.
“Incumbent Directors”: For purposes of applying the definition of Change in
Control in the Plan, “Incumbent Directors” means the individuals who, as of the
Effective Date, are Directors and any individual becoming a Director subsequent
to the Effective Date whose election, nomination for election by the Company’s
shareholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual will not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of (including the settlement of) an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

5.
“Replacement Award” means an award: (i) of the same type (time-based stock
option) as the Replaced Award; (ii) that has a value at least equal to the value
of the Replaced Award; (iii) that relates to publicly traded equity securities
of the Company or another entity that is affiliated with the Company following a
Change in Control; (iv) if the Optionee holding the Replaced Award is subject to
U.S. federal income tax under the Code, the tax consequences of which to such
Optionee under the Code are not less favorable to such Optionee than the tax
consequences of the Replaced Award; and (v) the






--------------------------------------------------------------------------------





other terms and conditions of which are not less favorable to the Optionee
holding the Replaced Award than the terms and conditions of the Replaced Award
(including the provisions that would apply in the event of a subsequent Change
in Control). A Replacement Award may be granted only to the extent it does not
result in the Replaced Award or Replacement Award failing to comply with or be
exempt from Section 409A of the Code. Without limiting the generality of the
foregoing, the Replacement Award may take the form of a continuation of the
Replaced Award if the requirements of the two preceding sentences are satisfied.
The determination of whether the conditions of this Exhibit A, Section 5 are
satisfied will be made by the Committee, as constituted immediately before the
Change in Control, in its sole discretion.



